Citation Nr: 0105291	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  93-28 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and J. C.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  It was remanded by the Board to the RO for 
further development in August 1995 and February 1998.  A 
hearing was held before the undersigned member of the Board 
at the RO (i.e. a Travel Board hearing) in April 1998.  

In a January 1999 decision, the Board reopened the claim of 
entitlement to service connection to psoriasis, but then 
denied it on the merits.  Thereafter, the veteran appealed 
this matter to the United States Court of Appeals for 
Veterans Claims (hereinafter the Court).

In March 2000, while the case was pending, the veteran's 
attorney and VA's Office of General Counsel filed a joint 
motion (Motion) requesting that the Court vacate the Board's 
January 1999 decision, and requested that the case be 
remanded to the Board for further development and 
readjudication in accordance with the Motion.  

In late March 2000, the Court granted the Motion, vacated 
that part of the Board's January 1999 decision that denied 
service connection for psoriasis (again, this claim had also 
been reopened by the decision) and remanded the case to the 
Board.  


REMAND

As noted above, the Court has vacated that part of the 
Board's January 1999 decision that denied service connection 
for psoriasis and has remanded the case to the Board for 
compliance with directives that were specified by the Court 
(as reflected in the Motion).  

In the Motion, the parties requested that the Board obtain an 
additional medical opinion from a VA dermatologist (the 
purposes of which are set out below) and adequately consider 
findings made by the examiner who conducted a January 1997 
examination.  

The Board notes that subsequent to this Court order, Congress 
amended 38 U.S.C.A. § 5107 (and amended or added other 
relevant provisions) to reflect that VA has a duty to assist 
a claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

In light of the above, this matter is REMANDED to the RO for 
the following action:


1.  The RO should contact the veteran and 
his attorney and request that they submit 
all evidence in the veteran's possession 
that is relevant to his claim of 
entitlement to service connection for 
psoriasis.

2.  The RO should obtain and associate 
with the claims file all additional 
outstanding medical records pertinent to 
this claim, particularly those held by VA 
and any other government entity(ies).  If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

3.  After associating with the claims 
file all additional records noted in 
paragraphs 1 and 2, above, the RO should 
arrange to have the veteran undergo a 
comprehensive VA dermatology examination 
by a dermatologist other than the one who 
conducted the January 1997 examination.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, all clinical findings 
should reported in detail, and the 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
The examiner should express opinion as to 
whether there is at least as likely as 
not a relationship between the veteran's 
psoriasis and his active military 
service, to include (but not limited to) 
skin conditions noted in service.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides evidence of a nexus between the 
veteran's psoriasis and his active 
military service, the RO should 
specifically advise him and his attorney 
of the need to submit such competent 
medical evidence to support the claim(s).  

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claim of 
entitlement to service connection for 
psoriasis in light of all pertinent 
evidence and legal authority, to include 
the examiner's statement, documented in 
the January 1997 examination report, that 
the veteran's psoriasis manifested itself 
between 1970 and 1973.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

8.  If the claim continues to be denied, 
the veteran and his attorney must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




